Case 1:20-cv-01115-NLH-JS Document 1-1 Filed 01/31/20 Page 1 of 22 PagelD: 6

EXHIBIT “A”
Case 1:20-cv-01115-NLH-JS Document 1-1 Filed 01/31/20 Page 2 of 22 PagelD: 7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

= Pave 1 Of 2 []ratai New Jersey Police Crash Investigation Report [v]Rererabte [“]ao--Repenable {~]Cnange Reper:
s 3 Casa Nurbe: 19 Crash 175i . = —-
/ Ss ir v ? peed Lum ie = 17Ba
fa | ce-2018-00743 Gearon wwe mmascs eo tO tea Le} (Tee) [ge
O01 ? Patica Deer af Code Wj Mintersecion wily = Hoag Name Dir W2Roule Ne Sufix +5 Mijeprst 16D
8 CARNEYS HINT ol Feet N E of: sy 1@ Speeo Lim --
DL ‘ ae $ wo ee | 25 is
2 StationPreeinet Gl Miles 16 99 of Jt: 17 Crass Road Name/Rexte No. 25
jg PCARNEYS Fomn7 owe 13 15 Reve lero wove [jo flee tis
4 Date cfCrash | SOayol Week 6 lime TMunisipaity If 8 Tota! | 9 Total so [jeep __
1008 mm nd yy (use 2400 his} ; Killed Inaurec 21 Latilsde 20 Route Nama’ Route No 22 Longiude i
01 OL 26 18 Fri 12:08 i733 ii _ [=] Po. | aa See 12a
7508 . ue
és 23 ven | 24 Policy No 25 NJ Ins Code S3veh# | $4 Pole. No 55 NJ ins Coco. == |
06 CAC 00001-97041-17 [ee AQT-238-220550-75 7 4 183 rate |
n i —t = eid
te £ [ }Rackea O Ped [7] Padateycast [_] Resp to Erverganey [Jnr a Rur 2 i Parked ]Paa [_ ]Pewatsycist [_]Resp te Emaigency [Hit & run a |
tz 26 Daiver's First Name Iniial Last Name 29500 | 56 Driver's Firs: Name Innial Las! Name 5 Sex a1
at PRABHJOT KAUR F TANMY D MENARD F 12%>
27 Number 4 Streel 37 Nurber & Street =~ 1
i a 3253 DEWAR LN 20 KING STREET
\ = 26 Cay State ip 58 City Swe 7p
02 TURLOCK CA 95382 PENNSVILLE NI 08070-1122
“—} 30 Eyos OL Class Resuicucns Encorseiants | 3) Stae | 60 Eyes DI. Class Restrictions Endorsements G1 Siate [422
02 A -- -- CA 05 j . NONE NO no =
t 123
105 22 Drivers License No 33 DOB 34 Expires] 62 Onivers License No 63 008 84 Expires OB
ee mn dd yy mm yy . mn dd vy orn yr
oF F505 7075 03) 09 | 93} 09/18 M24957326456775 06} 01 { 77] 03 f 19
35 Ounars First Nemo Irutial Last Name €5 Owner's First Nane ‘nitial Last Name
Seine As Same As
105 Criver =WHITE GOLD TRANSPORT INC Vibe TAMMY 9 MENARD a
02 38 Nurber & Stree: 65 Number 4 Street 03
3399 CATHEDRAL CIR 20 KING STREET a5
107 ah
ve . 4¥ City Soe Zin G7 Gity hae Zio o3
1260
STOCKTON cA 95212 PENNSVILLE NI 08070-1122 Joe
i 38 Make 39 Madal 40 Color Ai Year 42 Plate No. 42 Siste 68 Make 89 Model 70 Color 74 Year 72 Piata No. 73 State 3a
25 FRHT TR WHITE 2018 XP10967 CA PON VIB GRAY 2006 A37JDW NJ ee
108 44 VIN : 46 Exvires Ta VIN 75 Expires 126
O12 3AKJHHDR2 IS TUNG25 11 { 18 | 5¥25L658162440959 10 | 18 a4
410 46 Veticia Removec Ts 76 Vehicle Removed To 1260
02 = _— —
Te 7 | Crven Towed D:sabledt C] Towed Disabled & Impounded [7] Drisess Towed Disabled MO Towsd Disabied & Imaoundad 1266
Ol {_|vettat Scene Towed Impoundad Left at Seans Towad lnpoundaa 26
27a
#42 47 Aumrority T7 Authority oe
a PJ owner |] Sewer Cj Police Ly Owner {¥] Criver ia Phew 276
13 au Alegholifinug Tost 43 Hazarcous Material 78 AlcenaiDnug Test #9 Hazardous Material em
——| Given: 7]No [T]vaz []Retusea [[]Nere [7] Gn bears [7] sem Gren: Wino []yes ["] Rovusee ["]nere [Jon soars [_] Seu 12tc
ee Type: | |ercain ] Blood [Junin ae we Type : [#areain [__]st20¢ [juine sate aS =
ie eee | Re at
TE Results: 0. % [| |Pending Hatard Claes Flaca Na Resuks 0. % { |Pending | Hasad Close Placard No ae
's sb &? Carer No. 51 Cormercia: Vehicle Weight 80 Carner Na. $1 Commercial Vehicia Weight die
— V]scoT 2643241 [nena [Js 10.020 bs (_Jusoor a {" twone [_J< 22.000 tos 26
6 [} 19.001 25,060 is [}10.005 - 26,000 its me 4
02 HT Mca a w= 26,004 ibs {imconx i {_]> 26.001 ins 26
7 i
os 52 Cartier naine _ 82 Cartier aaina _. a
130
Number & Street Nunber & Sircei oB
— —— 134
oily Stale Zio City Slate Zip 12
= = = = == ac. rez |
1}#5 Damage To G:ner Property [yes Glyes. dascriba) No 42
a= 133500}
or |
Oper | 136 Charge 137 Summons No Goer | 128 Charge 199 Summers Ne 1
4 29 ial i ns . | 03 |
Oder [140 Charge 14, Summons No Cpar | 142 Crarge 143 Sumrons No
a aa fas | 86 si | 8e| as | 0 J 91 s2 | 92 | 34 7 9s Names & Address cf Qccupanis - It Dacoasad, Date & Tame of Death
Al OP jo. fo. | -- jaa |r | --] -- Poa far Joa | -- om KAUR, PRABHIJOT ES
é 3233 DEWAR_LN. TURLOCK CA 95382
Bi) °F }o3 for | -- [30 |x | -- | -- Jor Jar Joa | -- ae TOOR, KAMALJIT 5 Se
1903 ARAKELIAN WAY, TURLOCK CA
op | o1 far | == f4o EF | ==] -- [01 [11 | 04 -- 7 MENARD, TAMMY D ns
ec 20 KING STREET, PENNSVILLE NJ 08070-1122
pl] Op feos for | -- j22) Ja | --] --}o1r Jar doa | -- - MENARD, JUSTIN M _
102 CHESTER AVE APT A, CARNEYS POINT TWR NJ O
NJTRI- 1 (Rev. 01/17} Police Copy

 

Received Date: 04/30/2018
Case 1:20-cv-01115-NLH-JS

Document 1-1 Filed 01/31/20

Page 3 of 22 PagelD: 8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INFO@BIBAINS .COM

Email:

Bridge Rd from the New Jersey Turnpike exit
struck the front of Vehicle 2. No summons issued.

ramp. At that time,

New Jersey Police Caso Number
Crash Investigation Report CP-2018-00743 PAGE 2 oF 2
83 | 84 | 8S 86 oa? s8f se | so | 91 92.1 93 | $4 95 Names & Access of Occupants
if Deceased. Date & Tima of
el--|--| —] -- _. meh eek oe 1 ol oe Pe le mae —_ <e
|
Efut ad tt g ee pen | ae es Pom fee | meh we foe a ie a
G1 wel wx'| eel me a welt we Meeee | wel eee dll aenll) = = ~“- ie
wifes] al a. = wah Ge Pee Pou ben hes | — = moe =
as
pe ae] es | ee fee = ee (| | eee ee eee ee (ee Pes = ine
rs Ss el ie _ esofi ees | ge fee foot | 7 ae ea
144 Crash Diagram
i ® Show North by Arrow
{ (Not to Scale)
Neo?
a
oO PL
fo ae
Je
te os
i “ CE
we od
XM es aor Cre
SS —
PAKS BRDGE HD (TATE eGHWA! MONTE reas “SEN
‘das, 4 =a seiheeeeeiecoen a
1 | Cad sari mal
145 Crash Oescription
Vehicle 2 Insurance Information:
Company: Biba Insurance Services
Policy #: CAC 00001-07041-27
Addrass:; 17908 Murphy Parkway, Lathrop, CA 95330
Phone Number: (209)-856-9656
Fax Number: (209)-858-96590

Investigation revealed the operator of Vehicle 1 wags attempting to make a left turn (eastbound) onto Hawks
the left side of the trailer from Vehicle 1

 

147 Badge No
1155

146 Officer's Signature

PATROLMAN HAINES, 3RD, DONALD C.

 

 

 

146 Reviewed By

SERGEANT GIORDANO,

149 Case Stats

C Panding ¥]) Complsiea

Badge No,
1116

 

ad

 

 

NJTR - 1 (Rev. 01/17)

Received Date: 04/30/2018
Case 1:20-cv-01115-NLH-JS Document 1-1 Filed 01/31/20 Page 4 of 22 PagelD: 9

EXHIBIT “B”
 

Case 1:20-cv-01115-NLH-JS Document 1-1 Filed 01/31/20 Page 5 of 22 PagelD: 10
GLO-L-001536-19 12/30/2019 4:16:47 PM Pg 1 of 10 Trans ID: LCV20192395895

LUNDYLAW, LLP
BY: Paul A. Sochanchak, Esquire ATTORNEY FOR PLAINTIFF
Attorney I.D.#: 032181997
1040 North Kings Highway, Suite 305
Cherry Hill, NJ 08034
856-382-1301
TAMMY D. MENARD;

 

Plaintiff(s) SUPERIOR COURT OF NEW JERSEY

LAW DIVISION
GLOUCESTER COUNTY
vs.

WHITE GOLD TRANSPORT, INC.;

PRABHJOT KAUR; Civil Action

JOHN DOES, | through 10 (fictitious named

defendants), DOCKET NO:.:

JOHN ROES | through 10 (fictitious named

defendants), COMPLAINT AND JURY DEMAND

JOHN MOES | through 10 (fictitious named

defendants),

JOHN HOES | through 10 (fictitious named
Defendants), individually, jointly, severally and/or in
the alternative,

Defendant(s)

 

 

Plaintiff(s), Tammy D. Menard residing at 120 Chester Ave. in the Township of Deepwater, State of

New Jersey by way of Complaint say:
FIRST COUNT

be On or about January 26, 2018, the plaintiff, Tammy D. Menard, was the operator of an
automobile which was traveling westbound on Hawks Bridge Road in the Township of Carneys Point, State
of New Jersey.

as On said date, defendant, Prabhjot Kaur, was operating a tractor trailer owned by his employer
(and/or defendant, Prabhjot was an agent of defendant, White Gold Transport, Inc.), defendant, White Gold
Transport, Inc., (hereinafter, White Gold) that was traveling at or near the NJ Tumpike Southbound exit

ramp, in the Township of Carneys Point, State of New Jersey, when he attempted to make a left hand turn

 
Case 1:20-cv-01115-NLH-JS Document 1-1 Filed 01/31/20 Page 6 of 22 PagelD: 11
GLO-L-001536-19 12/30/2019 4:16:47 PM Pg 2 of 10 Trans ID: LCV20192395895

onto eastbound Hawks Bridge Road, but struck the vehicle operated by the plaintiff, Tammy D. Menard,
causing plaintiff to suffer severe personal injuries.

' S, Defendant, Prabhjot Kaur, was negligent in the operation of his said vehicle in that he
negligently operated his vehicle, was inattentive and careless, failed to yield the right of way, and with
negligence, caused a collision between his automobile and the automobile in front of him.

a Defendant, White Gold, was negligent vicariously and in entrusting, supervising, hiring,
training, and/or retaining the employment and or services of its employee and/or agent, defendant, Prabhjot
Kaur and/or authorizing the use of the vehicle operated by the defendant, Prabhjot Kaur.

5. At all times herein mentioned, defendant, Prabhjot Kaur, was an agent, servant, and/or
employee of defendant, White Gold, and was in the course of, and scope of, his employment and/or service.

6. At all times herein mentioned, defendant, John Doe 1-10 (a fictitious name designating the
operator of the motor vehicle, hereinafter John Doe) was operating a vehicle being owned by defendant, John
Roe 11-20, (a fictitious name designating the owner of the motor vehicle, herein after John Roc) which was
traveling at or near the NJ Tumpike Southbound exit ramp in the Township of Carneys Point, State of New
Jersey.

% At all times herein mentioned, defendant, John Roe, was negligent vicariously and in
entrusting, supervising, hiring training and/or authorizing the use of the vehicle operated by the defendant,
John Doe and/or defendant, Prabhjot Kaur,

8. At all times herein mentioned, defendant, John Moe 1-10, (a fictitious name designating the
employer and/or superior of defendant, Prabhjot Kaur, herein after John Moe) was negligent vicariously and
in entrusting, supervising, hiring, training, and/or retaining the employment/services of defendant, Prabhjot
Kaur and/or authorizing the use of the vehicle operated by the defendant, Prabhjot Kaur.

9, At all times herein mentioned, defendant, John Hoe 1-10, (a fictitious name designating the

 

 
Case 1:20-cv-01115-NLH-JS Document 1-1 Filed 01/31/20 Page 7 of 22 PagelD: 12
GLO-L-001536-19 12/30/2019 4:16:47 PM Pg 3 of 10 Trans ID: LCV20192395895

owner, leasor and/or lease of the trailer, and/or the individual, company and/or business entity that loaded the
trailer, that was attached to the vehicle operated by defendant, Prabhjot Kaur and/or John Doe at the time of
the above accident, herein after John Hoe), was negligent in the loading of the trailer, including but not
limited to overloading the trailer, which negatively impacted the operation, handling, turning and/or braking
of the vehicle/tractor operated by defendant, Prabhjot Kaur and/or John Doe.

10, On said date, the vehicle owned by defendant, White Gold and operated by the defendant,
Prabhjot Kaur, was being operated in a careless, reckless and/or negligent manner which caused said vehicle
to collide with the vehicle being driven by the plaintiff, feomy D. Menard. As a result of said carelessness,
negligence and/or reckless manner which said vehicle was being operated, controlled, maintained by said
named defendants, the plaintiff, Tammy D. Menard, was caused to suffer serious and permanent injuries to
her head limbs and body; was caused to suffer pain and may in the future by caused to suffer pain, was
caused to incur medical expenses and may in the future be caused to incur medical expetises; was caused to
suffer permanent injuries and was caused to lose time from her employment and may in the future be caused
to lose time from her employment; was caused to suffer permanent injuries.

WHEREFORE, the plaintiff(s) Tammy D. Menard demands judgment against the defendants White
Gold Transportation Inc., Prabhjot Kaur, John Doe, John Roe, John Moe, and John Hoe, jointly, severally or
in the alternative for such sums as would reasonably and properly compensate plaintiff in accordance with
the laws of the State of New Jersey, together with interest and costs of suit, and for whatever other relief the
Court deems just and appropriate,

LUNDYLAW, LLP

By: “et

Paul A. Sochanchak, Esquire

 

 
Case 1:20-cv-01115-NLH-JS Document 1-1 Filed 01/31/20 Page 8 of 22 PagelD: 13

7

 

GLO-L-001536-19 12/30/2019 4:16:47 PM Pg 4 of 10 Trans ID: LCV20192395895

CERTIFICATION PURSUANT TO R. 4:5-]
Following my initial review of this matter, it appears that there are no other actions or arbitrations:
related to this suit pending or presently contemplated.
Following my initial review of this matter, it appears that there are no other persons who should be

joined as parties.

DESIGNATION OF TRIAL COUNSEL
Please take notice that pursuant to R.4:25-4, Paul A. Sochanchak, Esquire is hereby designated as
Trial Counsel.
DEMAND FOR TRIAL BY JURY
The plaintiff(s) demand a trial by jury of all of the issues in the within matter.
DEMAND FOR INTERROGATORIES
Plaintiffs hereby demand, pursuant to Rule 4:17-] (b)(i), that Defendants respond to Form C and

Form C (1) of interrogatories as set forth in Appendix II as provided by the Court Rules.

DEMAND FOR PRODUCTION OF DOCUMENTS

Plaintiffs hereby demand, pursuant to R.4:1 8-1, that the defendants produce the following documents
at this office within forty-five (45) days:

bs A copy of the face sheet of all defendants’ liability insurance policy in effect at the time of
this accident.

2. A copy of each defendant’s umbrella/excess policy of insurance or any other insurance
agreements or policies under which any person or firm carrying on an insurance business may be liable to
satisfy part or all of the judgment which may be entered in this action or to indemnify or reimburse for

payments made to satisfy the judgment.
Case 1:20-cv-01115-NLH-JS Document 1-1 Filed 01/31/20 Page 9 of 22 PagelD: 14
GLO-L-001536-19 12/30/2019 4:16:47 PM Pg 5 of 10 Trans ID: LCV20192395895

3. A copy of any other insurance agreements or policies under which any person or firm carrying
on an insurance business may be liable to satisfy part or all of a judgment which may be entered in this action

or to indemnify or reimburse for payments made to satisfy the judgment.

4. Copies of any photographs, videotapes or other reproduction which you have in your
Possession, custody, or control which relate, in any manner to the incident or the injuries which plaintiff{s)
claim to have been sustained as a result of the incident which is the subject of this lawsuit.

‘, Color copies of any photographs, video tapes or other reproduction which you have in your
Possession, custody, or control of the vehicles involved in the accident that is the subject of this lawsuit.

6. All invoices, work orders, and estimates pertaining to mechanical and body repairs made to
the tractor or trailer involved in this accident from January 26, 2018 until the present;

a The actual repair records (both sides) of defendants and the work orders (not computer
printouts) of all repairs made to the tractor or trailer from the date of purchase/lease unti] January 26, 2018;

8. All of defendants company’s purchase orders which grant approval for all repairs made in
response to request Number 6 and 7;

9, All of defendants’ reports for inspections of the tractor or trailer involved in the accident of
January 26, 2018 and driver inspection reports on the tractor/trailer generated from the date they were
purchased until present:

10. All accident reports involving the tractor or trailer that was involved in the accident which is
the subject of this litigation from its date of purchase until January 26, 2018;

11. Defendant Prabhjot Kaur’s daily operation/driving logs for the sixty (60) days preceding and
include the date of this accident,

12. All payroll entries for defendant Prabhjot Kaur’s between January 1, 2018 and F ebruary 1,
2018;

13, _ All traffic citations, warnings or suspensions issued to defendants by any city, county, state or

federal agency or law enforcement official from January |, 2016 through January 26, 2018;

 

 
Case 1:20-cv-01115-NLH-JS Document 1-1 Filed 01/31/20 Page 10 of 22 PagelD: 15
GLO-L-001536-19 12/30/2019 4:16:47 PM Pg 6 of 10 Trans ID: LCV20192395895

14. _ All written materials, company manuals, company rules and regulations, directives or notices
in effect at the time of the January 26, 2018 accident, issued and utilized by defendant White Gold
Transportation Inc. for controlling their operators’ work activities, and job performance, including any
educational materials in reference to federal safety regulations given to defendant Prabhjot Kaur;

15. All investigative reports prepared by outside agencies regarding the background of defendant
Prabhjot Kaur at the time defendant White Gold Transportation Inc. hired and/or retained the services of the
defendant Prabhjot Kaur;

16. List and identify the names and addresses of all dispatchers, supervisors, foremen, and/or
maintenance managers employed by the defendant White Gold Transportation Inc. from January 1, 2018
through January 26, 2018:

17. The complete personnel file of defendant Prabhjot Kaur including, but not limited to the
following:

a. Application for employment,

b. All responses of State agencies to defendant White Gold Transportation Inc. inquiries

concerning defendant Prabhjot Kaur’s prior driving record,

Cc. All responses of previous employers to defendant White Gold Transportation Inc.’s inquiries

concerning defendant Prabhjot Kaur’s past employment,

d, All copies of annual reviews of defendant Prabhjot Kaur’s driving record and employment
record,

6, List of violations of motor traffic laws and other driving infractions,

[ Results of any road test or equivalent,

g. Documents relating to controlled substance and alcohol testing of defendant Prabhjot Kaur to

include pre-employment, random and post-accident testing.

 

 
Case 1:20-cv-01115-NLH-JS Document 1-1 Filed 01/31/20 Page 11 of 22 PagelD: 16

|

 

GLO-L-001536-19 12/30/2019 4:16:47 PM Pg 7 of 10 Trans ID: LCV20192395895

18. | Company or outside log audits of defendant Prabhjot Kaur logs from January 1, 2018 through
January 26, 2018;

19. All of defendant Prabhjot Kaur’s time records from January 1, 2018 through January 26,
2018;

20. Records of defendant Prabhjot Kaur’s initial and subsequent tractor/trailer driving training by
defendant White Gold Transportation Inc. to include curriculum covering safe operating practices, i.e., speed
management, use of highway shoulders, hazard perception and emergency maneuvers;

21. All documents regarding either defendants’ policy as to the safety inspection of its tractor or
trailers;

22. _ All psychological/psychiatric records, abstracts, notes or other correspondence from or to any
psychologist, psychiatrist, neurophysiologist from whom plaintifi(s) sought treatment or consultation at any
time prior to or since the accident that is the subject of this lawsuit.

23. A copy of all medical records regarding any treatment or consultation sought or received, by
plaintiff(s) as a result of the incident that is the subject of this lawsuit before or thereafter.

24. Any documents which you claim supports the separate defenses set forth in your responsive
Pleading to Plaintiff(s) Complaint and your Answers to Interrogatories or rebuts the allegations set forth in
plaintiff(s) Complaint or his/her Answers to Interrogatories.

25. Any and all documentation regarding any compensation or reimbursement which you claim
plaintiff received, or requested, as a result of the accident that is the subject of this lawsuit.

26. A copy of, or a description by category or location of, all documents, dates of compilations,
and tangible things in the possession, custody or control of defendant(s) that relates to the disputed facts
alleged with particularity in the pleadings.

27. A copy of all written reports prepared and signed by any person who may be used at trial
under Evidence Rule 702, 703 or 705.

28. Copies of all notes, records, and reports or all doctors, physiatrists, nurses, psychiatrists,
psychologists, neurophysiologist, neurologist, or any other healthcare professional retained by defendant(s)
for purposes of performing an examination and evaluation on the plaintiff(s).

29. Any written statement which you or your counsel have in your possession regarding any of

 
Case 1:20-cv-01115-NLH-JS Document 1-1 Filed 01/31/20 Page 12 of 22 PagelD: 17

 

GLO-L-001536-19 12/30/2019 4:16:47 PM Pg 8 of 10 Trans ID: LCV20192395895

the facts set forth in any party’s answer to interrogatories, initial pleading, or responsive pleading or with
respect to any damages.

30. Any and all insurance agreements or policies under which any person or firm carrying an
insurance business may be liable to satisfy part or all of a Judgment which may be entered in this action or to
indemnify or reimburse for payments made to satisfy Judgment pursuant to R4:10-2(b).

31. — Copies of any and all documents, not otherwise set forth, which was sent to or received from
the plaintiff(s).

32. Copies of any and all statements and other documents obtained by any person or entity which
concern or relate to plaintiff(s) Complaint or any defendant(s) Answers, Separate Defense or Counterclaim.

33. Any and all documents which were filled out by or on behalf of Plaintiff at the request of
defendant’s expert, his/her agents or employees,

34. Any and all documents considered by defendant's expert in preparing his/her report or
conducting an examination or evaluation.

35. Copies of any and all written reports or summaries of oral reports, as well as a copy of the
Curriculum Vitae, of any and all experts that have supplied reports, whose testimony will be offered at the
trial of the above matter. R.4:10-2(d)(1).

36. Any and all diagrams, charts, models, drawings, maps or other exhibits prepared by or on
behalf of any party related to the subject matter of the complaint.

37. All photographs, charts, diagrams, maps and other pictorial or graphic depictions of any
matter relevant to the action whether in the possession of or under the control of or available to the
defendant, the defendants attorney, Or in the possession of any representative of that party’s insurance carrier,
including but not limited to depictions of the condition of and/or damage to physical property. Freeman vs.
Lincoln Beach Motel, 182 N.J. Super. 483 (1981).

38. Any and all books, treatises, commentaries, reports, statutes, codes, ordinances, rules,

 

 

regulations, standards or other documents referred to and utilized by or relied upon any expert witness whom
the party responding to this document demand intends to call at trial. R. 4:18-1(a)

39. Any and all treatises, textbooks, articles, papers, writings, commentaries, and documents
which you, your counsel and/or your experts intend to rely upon, utilize and/or offer into substantive
evidence or to substantiate any opinions, testimony or conclusions asserted by your experts.

40. Any and all treatises, textbooks, articles, Papers, writing, commentaries and documents which

you, your counsel and/or your experts intend to rely upon to rebut, examine and/or cross-examine any

 
Case 1:20-cv-01115-NLH-JS Document 1-1 Filed 01/31/20 Page 13 of 22 PagelD: 18

;

 

GLO-L-001536-19 12/30/2019 4:16:47 PM Pg 9 of 10 Trans ID: LCV20192395895

witness, including expert witnesses, in this matter, including but not limited to the exact page upon which
you, your attorney and/or your expert intend to rely, as well as the exact title, name, author, publisher, date of
publication and edition,

41. Any and all transcripts of sworn testimony {including but not limited to depositions and
testimony before any tribunal and/or court) given by an expert who may testify in this matter,

42. Any and all documents concerning any and all claims for bodily injury that is in the
possession, custody, or control of defendant, his/her attomey, or defendant(s) attorney,

43. Any and all documents you have concerning any claim for bodily injuries made by plaintiff(s)
other than the incident concerning this lawsuit.

44. Copies of any and all statements that will be used at trial, or will be used to cross-examine or
impeach any witness.

45. Any and all surveillance videos, reports, notes, memorandums or other documents respecting
plaintiff.

46. Any and all records, memoranda, forms, documents and notices relating to claims, notices or
suits that have alleged the same or similar conditions(s) as alleged by plaintiff to have caused plaintiffs
injury. Your response to this request should include names and addresses of all claimants, their attorneys,
insurance companies, claim numbers, defense attorneys, plaintiff and defendant liability expert reports,
photographs portraying the site of accident/incident, interrogatories by all Parties, demands for admissions by
all parties and depositions of all deponents (if your response to this request would entail voluminous copying,
you are requested to contact this office so that reasonable copying and postage expenses may be agreed
upon).

47, Any and all CIB’s (Claim Index Bureau), and/or claim index searches on plaintiff.

48. Any and all property damage appraisals/estimates and any and all supplemental appraisals/estimates
for the vehicle plaintiff was occupying at the time of the accident, the vehicle def was occupying at the time of the
accident and for any other vehicles that were involved,

49. Any and all records indicating the allowable weight and the actual weight of the load being carried at

the time of the subject accident.

 
Case 1:20-cv-01115-NLH-JS Document 1-1 Filed 01/31/20 Page 14 of 22 PagelD: 19

GLO-L-001536-19 12/30/2019 4:16:47 PM Pg 10 of 10 Trans ID: LCV20192395895

PLEASE TAKE FURTHER NOTICE THAT IN ACCORDANCE WITH THE NEW JERSEY RULES OF
CIVIL PRACTICE AND PROCEDURE THE DEMANDS HEREIN ARE CONTINUING DEMANDS,

NOTICE PURSUANT TO RULES 1:5-1{a) AND 4:1 7-4-(c)

TAKE NOTICE that the undersigned attorney, counsel for the Plaintiff, does hereby demand,
pursuant to Rules 1:5-1(a) and 4:17-4(c) that each party herein serving pleadings and interrogatories and
receiving answers thereto, serve copies of all such pleadings and answered interrogatories received from any
other party including any documents, papers and other materials referred to therein, upon the undersigned

attorneys, and TAKE NOTICE that this is a continuing demand.

LUNDY LAW, LLP

Dat ee Gi } “DPS

Paul A. Sochanchak, Esquire
Case 1:20-cv-01115-NLH-JS Document 1-1 Filed 01/31/20 Page 15 of 22 PagelD: 20
x GLO-L-001536-19 12/30/2019 4:16:47 PM Pg 1 of 1 Trans ID: LCV20192395895

Civil Case Information Statement

Case Details: GLOUCESTER | Civil Part Docket# L-001536-19

Case Caption: MENARD TAMMY VS WHITE GOLD Case Type: AUTO NEGLIGENCE-PERSONAL INJURY (NON-
TRANSPORT , INC VERBAL THRESHOLD)

Case Initiation Date: 12/30/2019 Document Type: Complaint with Jury Demand

Attorney Name: PAUL ANTHONY SOCHANCHAK Jury Demand: YES -6 JURORS

Firm Name: LUNDY LAW Is this a professional malpractice case? NO

Address: 1040 NORTH KINGS HIGHWAY STE 305 Related cases pending: NO

CHERRY HILL NJ 08034 If yes, list docket numbers:

Phone; 8667559000 Do you anticipate adding any parties (arising out of same
Name of Party; PLAINTIFF : Menard, Tammy, D transaction or occurrence)? NO

Name of Defendant's Primary Insurance Company Are sexual abuse claims alleged? NO

(if known): None

THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION

Do parties have a current, past, or recurrent relationship? NO
If yes, is that relationship:

Does the statute governing this case provide for payment of fees by the losing party? NO

Use this space to alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:

Do you or your client need any disability accommodations? NO
if yes, please identify the requested accommodation:

Will an interpreter be needed? NO
: If yes, for what la nguage:

Please check off each applicable category: Putative Class Action? NO Title 89? NO Consumer Fraud? NO

| certify that confidential personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

12/30/2019 Is} PAUL ANTHONY SOCHANCHAK
Dated Signed
Case 1:20-cv-01115-NLH-JS Document 1-1 Filed 01/31/20 Page 16 of 22 PagelD: 21

EXHIBIT “C”
Case 1:26b0-OU0ISIHLS-JS 1 BeeUMPNbsab AM LIFT 70, Page 47 of 22 PagelD: 22

TAMMY D. MENARD

Plaintiff

a

nie

vse

WHITE GOLD TRANSPORT, INC., ET AL

Defendant

Person to be served (Name and Address):
WHITE GOLD TRANSPORT, INC.

3999 CATHEDRAL CIRCLE

STOCKTON CA 95212

By serving; WHITE GOLD TRANSPORT, INC,

Attorney: PAUL A, SOCHANCHAK, ESQ. :

Papers Served: SUMMONS AND COMPLAINT, CIS, TRACK ASSIGNMENT
NOTICE, DEMANDS, CERTIFICATION

Service Data: —_ [x] Served Successtuliy [ } Not Served

Date/Time: 1/09/2020
{ ] Delivered a copy to him/her personally

 

[ ] Left a copy with a competent household member over 14 years of age
residing therein (indicate name & relationship at right)

X) Left a copy with a person authorized to accept service, @.9. managing agent,

registered agent, etc. (indicate name & official title at right)

Description of Persan Accepting Service:

SEX:F AGE: 75 __ HEIGHT:_5'4"__s WEIGHT:_170 POUNDS SKIN: MOLE EASTERN HAIR: __ BROWN OTHER:

Unserved:
[ ] Defendant is unknown at the address furnished by the attorney

HVUUTAQVAN IDG TU ENO TL DELU

20200106142136
Superior Court Of New Jersey

GLOUCESTER Venue
Docket Number: GLO L 1536 19

AFFIDAVIT OF SERVICE

(For Use by Private Service)

Cost of Service pursuant to R. 4:4-3(c)

3

Name of Person Served and relationshipytitte:
SURINDER KAUR

AUTHORIZED TO ACCEPT

[ | Ali reasonable inquiries suggest defendant moved fo an undetermined address

{ ] No such street in municipality
{ ] Defendant is evading service
[ ] Appears vacant

{ ] No response on: Date/Time:

Date/Time:
Date/Time:

 

Other:

Served Data: :

Subscribed and Sworn to me this a

UARY
{

10 day , 20 20

   
   
   

Notary Signature:

©. GONZALEZ
Name of Notary

'9-2020
Commissién Expiration

     
 

e O. GONZALEZ 2
COMM, #2138939
WNOTARY PUBLIC - CALIFORNIA @)
B/7_ SACRAMENTO COUNTY ()
>” COMM, EXPIRES JAN. 29, 2020 +

aa ile ae aT ee ee

   

|, BRUCE HAMMOND _

Was at the time of service a competent adult, over the age
of 18 and not having direct interest in the litigation. | declare
under penalty of perjury that the foregoing is true and
correct.

01/10 £2020
Signature of Process Server Date

Name of Private Server: B. HAMMOND Adéress: 2009 Morris Avenue UNION, NJ 07083 Phone: {800) 672-1952
Case 1:20-cv-01115-NLH-JS Document 1-1 Filed 01/31/20 Page 18 of 22 PagelD: 23

EXHIBIT “D”
Case 1:20-cv-01115-NLH-JS Document 1-1 Filed 01/31/20 Page 19 of 22 PagelD: 24

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY
(Camden Vicinage)

 

TAMMY D. MENARD,
Plaintiff,
Vv. Civil Action No.:
WHITE GOLD TRANSPORT, INC.; PRABHJOT !
KAUR; JOHN DOE(S) (1-10); JOHN ROE(S) (1-
10); JOHN MOE(S) (1-10); JOHN HOE(S) (1-10)

(fictitious names),

Defendants.

 

ANSWER AND DEFENSES OF DEFENDANTS, WHITE GOLD TRANSPORT, INC. AND
PRABHJOT KAUR

Defendants, White Gold Transport, Inc. and Prabhjot Kaur (hereinafter referred to as

“Defendants” or “White Gold”), by way of Answer to the Plaintiffs’ Complaint, hereby states:
FIRST COUNT

1. Defendants are without knowledge or information sufficient to form a belief as to the
truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof
thereof is demanded at the time of trial.

2 Defendants are without knowledge or information sufficient to form a belief as to the
truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof

thereof is demanded at the time of trial.

8. Denied.

4. Denied.

2. Admitted.

6. Defendants are without knowledge or information sufficient to form a belief as to the

truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof

thereof is demanded at the time of trial.
Case 1:20-cv-01115-NLH-JS Document 1-1 Filed 01/31/20 Page 20 of 22 PagelD: 25

ds Defendants are without knowledge or information sufficient to form a belief as to the
truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof
thereof is demanded at the time of trial

8. Defendants are without knowledge or information sufficient to form a belief as to the
truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof
thereof is demanded at the time of trial.

9. Defendants are without knowledge or information sufficient to form a belief as to the
truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof
thereof is demanded at the time of trial.

10. Denied.

WHEREFORE, Defendants, White Gold Transport, Inc. and Prabhjot Kaur, hereby demand
judgment against the Plaintiff dismissing Plaintiffs Complaint with prejudice and respectfully requests
that the Court enter a judgment in its favor and against the Plaintiff for attorneys’ fees and costs and any

other relief that this Court deems just and appropriate.

 

SEPARATE DEFENSES

L The Complaint fails to state a claim upon which relief may be granted, and Defendants
reserve the right to move to dismiss.

2. The Complaint is barred by the applicable statute of limitations and/or statute of repose
governing such claims.

3. The incidents complained of were caused by third parties over whom Defendants had no
control.

4. If Plaintiff sustained injuries or damages, those injuries or damages were proximately

caused by the superseding intervening actions of others,

5: Defendants breached no duty to any party herein.

6. Plaintiff's claims are barred by the doctrine of laches.

rhs Plaintiff's claims are barred by the doctrine of waiver,
2
Case 1:20-cv-01115-NLH-JS Document 1-1 Filed 01/31/20 Page 21 of 22 PagelD: 26

8. Plaintiff's claims are barred by the doctrine of unclean hands.
9. Plaintiffs claims are barred by the doctrine of estoppel.
10. Plaintiff's claims are barred by the doctrine of joint enterprise.

Elie Plaintiff's claims are barred, in whole or in part, by the entire controversy doctrine. R,
430A.

12, Without admitting any liability herein, and without admitting that Plaintiff has suffered
any damages at all, Plaintiff failed to take reasonable steps to mitigate damages, if any.

Is. Defendants complied with all applicable and existing state and federal statutes and
regulations and industry standards.

14. Plaintiff's claims are barred or diminished and reduced by the doctrine of comparative

negligence under the New Jersey Comparative Negligence Act, N.J.S.A. 2A:15-5.1 et seq.

 

15; Plaintiff's claims are barred or diminished and reduced by the Collateral Source Rule, as
set forth in N.J.S.A. 2A:15-97,

16. Plaintiff's claims are barred, in whole or in part, because Plaintiff lacks the requisite
standing to proceed with this litigation.

ee This action is barred, in whole or in part, by Plaintiff's failure to join a party without

whom the action cannot proceed pursuant to R. 4:28-1,

18. Defendants deny any claim for strict liability, if any.

19, Defendants deny any claim for compensatory damages.

20. Defendants deny any claim for punitive damages.

2a, Plaintiff's claims are barred, in whole or in part, by accord and satisfaction.

22. Service of process was insufficient and/or improper and Plaintiffs claims should be

dismissed accordingly.
23. Plaintiff's claims are barred, in whole or in part, by F.R.C.P. 11 (b), and, as present, is
frivolous, improper, intended to harass, is unwarranted, baseless and is lacking in evidentiary support,

and, as a result, Defendants are entitled to sanctions.
Case 1:20-cv-01115-NLH-JS Document 1-1 Filed 01/31/20 Page 22 of 22 PagelD: 27

REQUEST FOR STATEMENT OF DAMAGES
1, You are hereby requested and required to furnish to the undersigned within five (5) days,
a written statement of the amount of damages claimed.
DESIGNATION OF TRIAL COUNSEL
PLEASE TAKE NOTICE that pursuant to Rule 4:25-4, Mare R. Jones, Esquire, is hereby

designated as trial counsel in the above matter.

DEMAND FOR JURY TRIAL
Defendants hereby demand a trial by jury as to all issues.
CERTIFICATION
The matter in controversy is not the subject to any other known action pending in any Court, or of
a known or contemplated arbitration proceeding. There are no other parties known who should be joined

in this action.

CIPRIANI & WERNER, P.C.

f

pUf ,
Mpc. Geo

4

 

MARC R. JONES, ESQUIRE (NJ#016022001)

Attorneys for Defendants — White Gold Transport, Inc. and
Prabhjot Kaur

155 Gaither Drive — Suite B

Mount Laurel, NJ 08054

856-761-3800

mjones(@c-wlaw.com

DATED: January 31, 2020
